Citation Nr: 1828925	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  12-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his minor children



WITNESSES AT HEARING ON APPEAL

Appellant, Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and from January 1991 to December 1994.  The appellant is the Veteran's ex-spouse from whom he has been legally divorced since July 2006.  The appellant's appeal is presented on behalf of the parties' minor children who are in her custody.

This matter comes before the Department of Veterans' Affairs (VA) Board of Veterans' Appeals (Board) from an August 2011 decision of the Des Moines, Iowa Regional Office (RO) that denied the appellant's claim of entitlement to an apportionment of the Veteran's service-connected compensation benefits.

In October 2014 the appellant testified before the Board.  A transcript from that hearing is included in the claims file.  

In June 2015, the Board issued a decision which has since been vacated.  

The Board remanded the claim in January 2016 so that the Veteran could be given the opportunity to present testimony before a Veterans Law Judge.  

In May 2016, the Veteran testified before the Board.  A transcript from that hearing is included in the claims file.  

The Veteran and the appellant have waived the right to a third hearing in this appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The Board remanded the claims in December 2016 for additional development, to include obtaining new financial reports for both the Appellant and Veteran. 


FINDINGS OF FACT

1.  The Veteran has been in receipt of a total disability evaluation based on individual unemployability due to service connected disorders since November 9, 2010.

2.  The Veteran receives additional VA compensation for dependent children.

3.  The Veteran's dependent minor children, M.B. and C.B., are in the custody of the appellant.

4.  The Veteran is not reasonably discharging his responsibility to support his minor children.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation benefits to the appellant on behalf of the Veteran's minor children, M.B. and C.B., have been met.  38 U.S.C. § 5307 (2012); 38 C.F.R. §§ 3.450, 3.452 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).  The United States Court of Appeals for Veterans Claims (the Court) has held, however, that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependent in the case at hand.  Under the reasoning in Sims, the VCAA is not applicable to apportionment adjudications.

The Board notes that a claim for an apportionment is a contested claim and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a statement of the case.  38 C.F.R. § 19.101.  Here, an April 2012 statement of the case was furnished to both the appellant and the Veteran.  The Board additionally notes that the appellant submitted information regarding financial hardship and thus shows actual knowledge of information necessary in determining apportionment.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).  The RO afforded the appellant and the Veteran the opportunity, to include pursuant to the Board remand, to present information (e.g., list of monthly income and average expenses) and evidence in support of the claim.  The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

In this case, the appellant contends that the Veteran has not been discharging his responsibility to support his minor children and that an apportionment of his VA compensation benefits is, therefore, warranted.

All or any part of VA compensation payable on account of any veteran may be apportioned, if his children are not in his custody, and he is not reasonably discharging his responsibility for his children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450 (a)(1)(ii).  It is not necessary for the appellant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

However, notwithstanding the requirements for an apportionment, a "special apportionment" may be paid pursuant to 38 C.F.R. § 3.451 without regard to any other provision regarding apportionment where hardship is shown to exist.  In such cases, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  A special apportionment is meant to provide for a dependent in a situation in which the Veteran is reasonably discharging his responsibility for the support of his children, but special circumstances exist which warrant giving the dependents additional support.

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57.

In the present case, the appellant requests an apportionment of the Veteran's compensation benefits on behalf of two children, M.B. and C.B., claimed to be the Veteran's minor children.  This request was initially denied in an August 2010 administrative decision.  At the time of this decision, the Veteran was in receipt of a 60 percent combined rating, effective from August 9, 2004, for his service-connected disabilities.  In a March 2012 rating decision, however, he was awarded various increased ratings such that his combined rating increased to 70 percent, effective November 5, 2010.  In an August 2012 rating decision, the Veteran was awarded a total disability evaluation based on individual unemployability due to service connected disorders effective November 9, 2010. 

Birth certificates for M.B. and C.B. show M.B. was born in January 2002 and C.B. was born in July 2004.  Both documents list the Veteran as M.B. and C.B.'s father.  The Veteran has not contested the assertion that M.B. and C.B. are his children; as such, M.B. and C.B. are recognized as the minor children of the Veteran by the Board.

In this case, the appellant argues that the Veteran was not reasonably discharging his responsibility for his children's support.  

In a September 2007 statement, the Veteran reported he was divorced and paying child support for his children.  

In a February 2010 statement, the appellant asserted the Veteran's son, M.B., has a moderate hearing loss and that the Veteran had failed to pay his share of the children's medical bills since the divorce in 2007.  She stated that the Veteran worked part time and half of his paycheck went to her for support of their children.  

In a June 2010 financial statement, the appellant stated that the Veteran was providing $500 per month for his children.  She reported wages of $2544 monthly and nearly $2000 in monthly expenses for her and her children.  

In a June 2010 financial report, the Veteran reported $1125 in monthly income, he reported monthly expenses of $564 for child support and $95 a month indicating he lives with his father and brother.  He reported a net income of $490 monthly.  

During a June 2010 RO hearing, the Veteran reported that he voluntarily provided half of his paycheck from his part time job to the support of his children.  The Veteran stated he moved to be closer to his children, but he was having a difficult time finding employment.  The Veteran asserted that an apportionment would be a hardship. 

In a March 2011 statement, the appellant asserted the Veteran lost his job in November 2010 and had not paid anything towards the medical expenses of his children.  In an April 2011 statement, the appellant stated she had not received any support for his children since November 2010.  

In an April 2011 financial statement, the appellant stated that the Veteran was providing no support for his children.  She reported wages of $3204 monthly and nearly $1900 in monthly expenses for her and her children.  

In a June 2011 income report, the Veteran reported no income, and monthly expenses of $1100. 

In a June 2011 substantive appeal, the appellant argued that the Veteran had not seen or supported his children since November 2010.  

During a June 2011 Decision Review Officer hearing, the Veteran testified that although he wanted to provide for his children, he lived on his VA benefits and any apportionment would cause a hardship.  The Veteran asserted that due to his disabilities he had a difficult time finding employment.  He reported living with his dad, and that he buys his children clothes and other things that they might need when he had them every other weekend.  

During an October 2014 Board hearing, the appellant argued that in the years 2012 and 2013, the Veteran provided roughly $100 cash each month and she received his tax refund of $1470.  The appellant reported she had only received a $269 check for support in December 2013 since.  She reported having outstanding loans with family members and was on repayment plans for medical and dental expenses.  Additionally, the minor children played sports that require fees and one of the boys needed braces, which the appellant will be responsible for paying.  She reported monthly expenses including clothing, food, internet, and utilities.  She stated she pays for school lunches.  She asserted the Veteran had horses as a hobby and he had expenses for that.  She asserted that as the Veteran stopped working in 2010 and that he had failed to fulfill his child support obligations.  She stated in 2012 the Veteran only had the children for one weekend.  However, in August he started demanding regular visitation again.  She reported the Veteran owed back child support of over $38,000. 

A February 2016 Iowa Collection and Reporting System balance report indicates the Veteran had not paid any child support since 2014.  The statement indicated the Veteran was delinquent in his child support payments totalling $50,549.81.

During a May 2016 Board hearing, the Veteran asserted he bought clothes for his children and he paid three quarters of the registration fee for their schools.  He asserted he had never been asked to help pay for medical bills.

In a February 2017 financial statement, the appellant stated that the Veteran made a one-time payment of $200 to support for his children.  She reported wages of $3040 monthly and nearly $3300 in monthly expenses for her and her children.  The appellant indicated that her total medical and dental bills for 2016 were $3988.  Although the Veteran was to pay a portion of it, he had not contributed.

In a May 2017 financial statement, the Veteran reported no income, and monthly expenses of $2167.  The Veteran asserted that an apportionment would cause undue harm.  He also asserted he supported his children financially when he had them and when they were in the appellant's care. 

In this case, the question is whether the Veteran is reasonably discharging his responsibility to support his minor children M.B. and C.B.  After reviewing the record, the Board finds that he is not.

Although the Veteran has indicated he did provide some support for his children, a February 2016 Iowa Collection and Reporting System balance report indicated the Veteran was delinquent in his child support payments totalling $50,549.81.  Furthermore, his wife has credibly testified that the Veteran has not supported his children's medical expenses. 

Since the Veteran is not reasonably discharging his responsibility to support his minor children, there is no need to consider a special apportionment.

Although the Veteran is not reasonably discharging his responsibility to support his minor children, the record shows that he receives additional VA disability compensation for his minor children.  He only receives that money because of their status as his dependents.

Therefore, since the Veteran has not been fulfilling his duty to pay child support, a general apportionment of his VA disability compensation in the amount of the additional disability compensation he receives for his minor children, M.B. and C.B., is appropriate.



ORDER

An apportionment of the Veteran's VA compensation benefits in favor of the Veteran's minor children, M.B. and C.B., in the amount of the additional disability compensation the Veteran receives for them as his dependents is granted, subject to controlling regulations governing the payment of monetary awards.




_________________________________
NATHANIEL J. DOAN
Veterans Law Judge
Board of Veterans' Appeals


________________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals



__________________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


